Order entered April 13, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00210-CV

                         KIRK LAUNIUS, Appellant

                                       V.

        DIANA FLORES, IN HER OFFICIAL CAPACITY AS
           PRESIDING OFFICER, CHAIR OF TRUSTEES,
    DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, Appellee

              On Appeal from the 298th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-08429

                                    ORDER

      Before the Court are appellant’s April 12, 2021 motion for an extension of

time to file a response to appellee’s motion to dismiss the appeal and appellee’s

response opposing the extension. We GRANT the motion and extend the time to

April 30, 2021.

      Also before the Court is appellant’s April 12, 2021 agreed motion to permit

submission of parts of the clerk’s record by stipulation.    We SUSPEND the
deadline for the clerk’s and reporter’s record pending resolution of appellee’s

motion to dismiss the appeal. Accordingly, the Court will take no action on this

motion at this time.

      We DIRECT the Clerk of this Court to send a copy of this order to Felicia

Pitre, Dallas County District Clerk; Marcey Poeckes, Official Court Reporter for

the 298th Judicial District Court; and, all parties.

                                               /s/     ROBERT D. BURNS, III
                                                       CHIEF JUSTICE